Leonard, J.
—The plaintiff was originally the tenant of Wright, who has since conveyed the premises to Youle by deed which it is now asserted by Wright is fraudulent, and Wright has brought an action in equity to have the deed set aside.
A tenant cannot deny the title of his landlord, nor can he interplead him with a stranger.
If it were clear that Seaman had ever attorned to Youle, "this action could not be maintained.
Youle asserts that the plaintiff has paid him rent; but that is denied by Seaman, who alleges that he supposed Youle to be the agent of Wright only; and there is a color for his belief, because it is admitted that Youle did for two years or more collect rent from Seaman as an agent for Wright. I consider it doubtful whether Youle has acquired the right to claim that the plaintiff holds as tenant from him.
The injunction is, therefore, continued, upon the plaintiff depositing the amount admitted to be due from him in the United States Trust Company, to the credit of this action.